Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/06/2022 has been entered. Claims 1-17 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/07/2021.   
	
Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) for further details.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Note that functional limitations are emphasized as italics herein. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Whelan et al. (US 20050009122 A1) in view of Emeric et al. (US 20130162981 A1) and Nazareth et al. (US 20150226752 A1).
Regarding claim 1, Whelan teaches analyzing system (Fig. 1), comprising: 
a) a test cartridge (Figs. 1-2, elements 14 and 30) including a port (36) configured to accept a biological sample (paragraph [0027]); 
one or more test strips (32), 
each test strip thereof including one target capture zones (40), the target capture zone configured to bind one or more targets of the biological sample (paragraph [0030]); and 
a memory device (paragraph [0019] teaches RFID device 20 has associated memory for storage of data), where
the memory device is configured to store a first batch of information selected from a group consisting of i) information for determining a development time for the one or more test strips (paragraph [0022], “optimal test incubation time”), ii) information for determining concentration of the one or more targets of the biological sample (paragraph [0023]), iii) information for interpreting assay results for the one or more targets (paragraphs [0023], [0036]), and iv) any combination thereof (paragraphs [0018], [0022], [0023], [0036]); and 
b) an analyzer (16; paragraph [0020], “detector”) including 
an opening (paragraph [0030] teaches “cartridge 30 is placed within the analytical test instrument (test device) 24 of the detector 16 for analysis”) configured to accept the test cartridge; 
a reader/writer device (22; paragraph [0034], “RFID reader (transceiver)”) capable of  
i) reading the first batch of information from the memory device of the test cartridge (Fig. 4, step 104, “read RFID”), 
ii) writing a second batch of information to the memory device of the test cartridge including an initial time stamp for the biological sample (paragraphs [0039]-[0040] teach the “time that the test was performed” is able to be written to the RFID device, thus the reader/writer device is capable of writing information to the RFID such as time), and 
iii) reading back to the reader/writer device the initial time stamp for the biological sample at least when a calculation of an elapsed time occurs (paragraphs [0007], [0022], [0041], and [0036] teach the reader/writer device is capable of reading information, such as information related to incubation time); 
a processor (paragraph [0034], “processor 56”) to provide control and processing and control all aspects of the RFID data transfer during a test event (paragraph [0035]);
one or more sources of electromagnetic radiation (paragraph [0031], “diode source”) capable of exciting an reporter particle present in the target capture zone of the one or more test strips (paragraph [0031] teaches measurement systems can be used, such as fluorescent measurement systems); and 
a detector (paragraph [0034], “optical reader 54”) capable of detecting reporter particle emissions from the target capture zone (paragraph [0034] teaches the optical reader measures optical reflectance from the test strip, thus the optical reader is capable of detecting reporter particle emissions; claim 4 teaches the colorimetric bands are produced in response to a target).
Whelan fails to teach each test strip thereof including two or more target capture zones. While Whelan teaches that “upon completion of a test (e.g. after the test incubation period for the lateral flow immunoassay test), the test cartridge 14 is analyzed using the detector 16 to determine the test results” (paragraph [0036]), Whelan fails to explicitly teach the processor configured to execute i) a stored algorithm configured to calculate the elapsed time from a current time and the initial time stamp read back by the reader/writer device and ii) stored logic configured to ensure that the elapsed time meets or exceeds a development time for the one or more test strips before analyzing the one or more test strips. 
Emeric teaches an immune-chromatographic assay cartridge (paragraph [0128]) comprising multiple labeling and chromatographic assay capture zones in parallel (paragraph [0128]). Emeric teaches that multiple labeling allows for a multiplexed assay of the same fluid sample (paragraph [0127]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whelan to incorporate the teachings of Emeric to provide each test strip thereof including two or more target capture zones. Doing so would utilize well known structures of test strips, as taught by Emeric, which would have a reasonable expectation of successfully enabling multiple chemical tests to be performed on a single device using the same fluid and thus improve the efficiency and versatility of the analyzing system.
Whelan in view of Emeric fail to explicitly teach the processor configured to execute i) a stored algorithm configured to calculate the elapsed time from a current time and the initial time stamp read back by the reader/writer device and ii) stored logic configured to ensure that the elapsed time meets or exceeds a development time for the one or more test strips before analyzing the one or more test strips.
Nazareth teaches a test device for detection of an analyte (abstract) comprising a test strip (Fig. 5). Nazareth teaches that test device comprises a processor that performs the method of detecting the analyte (paragraph [0103]). Nazareth teaches that an assay result may be computed from measurements taken after a pre-determined time has elapsed (paragraph [0072]). Nazareth teaches start time may be stored in a memory for further processing (paragraph [0076]). Nazareth teaches logic, i.e. a decision node, where it is determined whether the time to take a reading has arrived, wherein the reading time may be specified in a memory (paragraph [0077]). Nazareth teaches calculating elapsed time from a stored start time and a current time (paragraph [0078] teaches that elapsed time is based on stored start time, current clock time, and duration). Nazareth teaches if the elapsed time as determined by comparing the start time with the current time exceeds the duration, the test time may have expired (paragraph [0078]). Nazareth teaches a memory wherein the memory an be separate memory or memory partitions (paragraph [0083]).
Since Nazareth teaches a test device using test strips and taking measurements after a pre-determined time has elapsed, similar to Whelan in view of Emeric, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whelan in view of Emeric to incorporate the teachings of Nazareth to provide the processor configured to execute i) a stored algorithm configured to calculate the elapsed time from a current time and the initial time stamp read back by the reader/writer device and ii) stored logic configured to ensure that the elapsed time meets or exceeds a development time for the one or more test strips before analyzing the one or more test strips. Doing so would utilize known methods of calculating elapsed time from a memory, which would have a reasonable expectation of successfully ensuring that a pre-determined time has elapsed before measurement, as taught by Nazareth, and thus would improve efficiency and automation of the analyzing system.
Note that the functional recitations that describe the port, the one or more capture zones, the memory device, the opening, the one or more sources of electromagnetic radiation, and the detector are interpreted as an intended use of the claimed system and are given patentable weight to the extent which effects the structure of the claimed system. The prior art structure is capable of performing the intended use (see MPEP 2114).
	Note that the biological sample, the one or more targets, and the reporter particle are not positively recited structurally and are interpreted as an intended use of the claimed analyzing system. 
Regarding claim 2, Whelan further teaches wherein the memory device of the test cartridge is a radio frequency identification ("RFID") tag (paragraph [0019]), 
the reader/writer device of the analyzer is an RFID tag reader/writer device (paragraph [0020]), and 
the RFID tag is configured to include the first batch of information (paragraph [0019]).
Regarding claim 3, Whelan further teaches wherein the test cartridge is a single-use cartridge (paragraph [0026]), and 
wherein the first batch of information includes all four of i) the information for identifying the one or more assays of the one or more test strips (paragraph [0018], “information relating the test cartridge 14 and its associated test…manufacturing lot number…test name), ii) the information for determining the development time for the one or more test strips (paragraph [0022], “optical test incubation time”), iii) the information for determining the concentration of the one or more targets of the biological sample (paragraph [0023]), and iv) the information for interpreting assay results for the one or more targets (paragraphs [0023], [0036]), so that the analyzer does not need to have prior knowledge of the biological sample being tested.
Regarding claim 5, Whelan further teaches wherein the analyzer is capable of modifying its internal calculations to accommodate for the manufacturing variances in the test strips, the manufacturing variances in the one or more sources of electromagnetic radiation, and the different levels of battery power (paragraphs [0022]-[0023] teach information for calibrating the analyzer, such as analytical instrumentation operating parameters, variable instrument control data, lot specific calibration information, and baseline correction data, wherein the analyzer is capable of modifying its internal calculations).
Regarding claim 9, modified Whelan fails to teach wherein the opening of the analyzer includes a lip extension configured to shield measurements from ambient light, and wherein the analyzer further includes a bandpass filter to prevent sunlight from affecting the measurements of the biological sample from the test cartridge.
Emeric teaches a device and method for performing optical and electrochemical assays (abstract) comprising test strips (paragraph [0068]). Emeric teaches a lip extension (Fig. 3D, element 40; paragraph [0065]). Emeric teaches the lip extension is configured to perform as a light baffle, which substantially blocks external light from entering the housing of the reader (paragraph [0065]). Emeric teaches that the device may contain an inner coating that blocks light or substantially absorbs light to prevent light from entering the housing (paragraph [0065]). Emeric teaches a bandpass filter to reject a source wavelength and pass emission wavelengths (paragraph [0072], “integral interference filter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Whelan to incorporate the teachings of Emeric to provide a lip extension capable of shielding measurements from ambient light, and wherein the analyzer further includes a bandpass filter capable of preventing sunlight from affecting the measurements of the biological sample from the test cartridge. Doing so would utilize known structures for optical analysis, as taught by Emeric, which would have a reasonable expectation of preventing external light from interfering with analysis as taught by Emeric. 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Whelan in view of Emeric and Nazareth as applied to claim 1 above, and further in view of Lockhead et al. (US 20120071342 A1).
Regarding claim 4, Whelan further teaches wherein each test strip of the one or more test strips further includes a control target capture zone (Fig. 2, control zone 42). While Whelan teaches data including baseline correction data, calibration data, analytical instrumentation operating parameters, variable instrument control data, and cutoff data (paragraph [0023]), modified Whelan fails to teach wherein the processor is further configured to execute a stored normalization algorithm configured to divide a first reporter particle emission from the control target capture zone from the reporter particle emissions from the target capture zones for each test strip, thereby removing effects from manufacturing variances in the test strips, manufacturing variances in the one or more sources of electromagnetic radiation, different levels of battery power, and variances in biological sample volumes.
Lockhead teaches a rapid diagnostic system comprising a disposable cartridge and reader instrument, wherein the cartridge includes a microarray of antigens and antibody controls in a fluidic channel (abstract). Lockhead teaches software processing used to calculate results (paragraph [0163]). Lockhead teaches a normalization algorithm (paragraph [0166]; paragraph [0162] teaches results of each reaction site in the array are reported as background subtracted and normalized fluorescence signal intensity, wherein  background signal is an average of the signal on negative reference sites adjacent to the antigen site of interest) to divide an up-converting phosphor emission (“fluorescence”) from the control target capture zone (“reference sites”) from the up-converting phosphor emissions from the one or more target capture zones for each test strip (“antigen site of interest”). Lockhead teaches that normalization compensates for potential differences in coupled and collected light between different instruments or cartridges, as well as for possible changes in fluorescent conjugate solution (paragraph [0162]). 
Since Lockhead teaches a system comprising a cartridge and reader system, similar to Whelan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Whelan to incorporate the teachings of Lockhead to provide the processor is further configured to execute a stored normalization algorithm configured to divide a first reporter particle emission from the control target capture zone from the reporter particle emissions from the target capture zones for each test strip, thereby removing effects from manufacturing variances in the test strips, manufacturing variances in the one or more sources of electromagnetic radiation, different levels of battery power, and variances in biological sample volumes. Doing so would utilize known methods for normalization, as taught by Lockhead, that would have a reasonable expectation of successfully compensating for potential differences in coupled and collected light between instruments or cartridges as well as possible changes in solutions (paragraph [0162]), thus improving analysis accuracy. 
Note that the reporter particle are not positively recited structurally and are interpreted as an intended use of the claimed analyzing system. As discussed above, Whelan teaches one or more sources of electromagnetic radiation (paragraph [0031], “diode source”) capable of exciting an reporter particle present in the target capture zone of the one or more test strips (paragraph [0031] teaches measurement systems can be used, such as fluorescent measurement systems); and a detector (paragraph [0034], “optical reader 54”) capable of detecting reporter particle emissions from the target capture zone (paragraph [0034] teaches the optical reader measures optical reflectance from the test strip, thus the optical reader is capable of detecting reporter particle emissions; claim 4 teaches the colorimetric bands are produced in response to a target). Whelan’s electromagnetic radiation and detector is capable of performing the claimed intended use, i.e. being used with a reporter particle that is one of i) an up-converting phosphor based reporter particle and ii) a reporter particle made of europium chelate nanoparticles or any other fluorescent label that can be used to tag a reporter antibody.
If it is determined that the reporter particle is positively recited structurally, Lockhead teaches fluorescent labels to detect analytes (paragraph [0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Whelan to provide the reporter particle is one of i) an up-converting phosphor based reporter particle and ii) a reporter particle made of europium chelate nanoparticles or any other fluorescent label that can be used to tag a reporter antibody. Doing so would utilize known reporter particles in the art that would have a reasonable expectation of successfully producing a detectable signal for analysis.
Regarding claim 6, Whelan further teaches wherein the processor is further configured to execute a stored classification algorithm configured to convert the reporter particle emissions from the target capture zones to a determination of whether a test result is i) positive as a condition under the test is present (paragraphs [0023] and [0030] teach cutoff data for determining positive vs negative results are used to determine a positive result when a color band is detected), ii) negative as a condition under the test is absent (paragraphs [0023] and [0030] teach cutoff data for determining positive vs negative results are used to determine a negative result when there is no color band), or iii) indeterminable, and wherein the stored logic is configured to ensure the elapsed time meets or exceeds the development time for the one or more test strips before analyzing the one or more test strips in accordance with the first batch of information (paragraphs [0035]-[0036] teach programming wherein a test incubation period is performed before the test cartridge is analyzed, which inherently would include stored logic to ensure the elapsed time meets or exceeds a development time because the elapsed time would be needed to determine if the incubation period is completed or not; paragraph [0022] teach “optical test incubation time”).
Modified Whelan fails to teach the processor configured to execute a stored classification algorithm configured to convert the reporter particle emissions from the target capture zones to a determination of whether a test result is iii) indeterminable.
Lockhead teaches a rapid diagnostic system comprising a disposable cartridge and reader instrument, wherein the cartridge includes a microarray of antigens and antibody controls in a fluidic channel (abstract). Lockhead teaches software processing used to calculate results (paragraph [0163]). Lockhead teaches analysis results include determining whether the test is positive, negative, or indeterminate (paragraph [0105]). 
Since Lockhead teaches a system comprising a cartridge and reader system, similar to Whelan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Whelan to incorporate the teachings of Lockhead to provide the processor configured to execute a stored classification algorithm configured to convert the up-converting phosphor emissions from the one or more target capture zones to a determination of whether a test result is iii) indeterminable. Doing so would utilize known categories of results, as taught by Lockhead, which would have a reasonable expectation of successfully improving analysis by providing more detail to results (Lockhead paragraph [0214] teaches positive, indeterminate, and negative results were present when analyzing HIV). 
Note that the reporter particle are not positively recited structurally and are interpreted as an intended use of the claimed analyzing system. As discussed above, Whelan teaches one or more sources of electromagnetic radiation (paragraph [0031], “diode source”) capable of exciting an reporter particle present in the target capture zone of the one or more test strips (paragraph [0031] teaches measurement systems can be used, such as fluorescent measurement systems); and a detector (paragraph [0034], “optical reader 54”) capable of detecting reporter particle emissions from the target capture zone (paragraph [0034] teaches the optical reader measures optical reflectance from the test strip, thus the optical reader is capable of detecting reporter particle emissions; claim 4 teaches the colorimetric bands are produced in response to a target). Whelan’s electromagnetic radiation and detector is capable of performing the claimed intended use, i.e. being used with a reporter particle that is one of i) an up-converting phosphor based reporter particle and ii) a reporter particle made of europium chelate nanoparticles or any other fluorescent label that can be used to tag a reporter antibody.
If it is determined that the reporter particle is positively recited structurally, Lockhead teaches fluorescent labels to detect analytes (paragraph [0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Whelan to provide the reporter particle is one of i) an up-converting phosphor based reporter particle and ii) a reporter particle made of europium chelate nanoparticles or any other fluorescent label that can be used to tag a reporter antibody. Doing so would utilize known reporter particles in the art that would have a reasonable expectation of successfully producing a detectable signal for analysis.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Whelan in view of Emeric and Nazareth as applied to claim 1 above, and further in view of Holmes et al. (US 20140296089 A1).
Regarding claim 7, while Whelan further teaches wherein the analyzer further includes a communication interface (paragraphs [0034]-[0035], “Input/Output 70 (e.g. visual display, keys, etc.)”). While Whelan teaches the detector may include a plurality of analytical test instruments for different types of tests (paragraph [0023]) and known circuitry to communicate data (paragraph [0035]), modified Whelan fails to teach wherein the processor is further configured to execute a communication module configured to establish a communication channel between the analyzer and one or more additional analyzers to communicate the first batch of information, the second batch of information, or both batches of information related to the test cartridge through the communication interface and over the communication channel with the one or more additional analyzers.
Holmes teaches a system for sample processing capable of performing one or more sample assays (abstract). Holmes teaches the system comprising test strips (paragraph [1034]). Holmes teaches a plurality of devices in communication with a network (Fig. 39; paragraph [1429]). Holmes teaches that a controller may communicate with one or more devices in the same or different geographic locations (paragraph [1429]). Holmes teaches a single external device may be capable of providing protocols to a diagnostic device and receiving information from the diagnostic device, wherein the controller may be provided over a plurality of devices (paragraph [1509]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Whelan to incorporate the teachings of Holmes to provide the processor is further configured to execute a communication module configured to establish a communication channel between the analyzer and one or more additional analyzers to communicate the first batch of information, the second batch of information, or both batches of information related to the test cartridge through the communication interface and over the communication channel with the one or more additional analyzers. Doing so would utilize known structures of communicating between a plurality of devices, as taught by Holmes, which would have a reasonable expectation of successfully allowing for improved control of multiple devices.
Regarding claim 8, Whelan further teaches wherein the analyzer further includes a communication interface (paragraphs [0034]-[0035], “Input/Output 70 (e.g. visual display, keys, etc.)”), and Whelan teaches the detector may include a plurality of analytical test instruments for different types of tests (paragraph [0023]) and known circuitry to communicate data (paragraph [0035]), modified Whelan fails to teach wherein the processor is further configured to execute a communication module configured to establish a communication channel between the analyzer and a backend database associated with a central server, the central server configured to aggregate and organize epidemiological data and test information from one or more additional analyzers.
Holmes teaches a system for sample processing capable of performing one or more sample assays (abstract). Holmes teaches the system comprising test strips (paragraph [1034]). Holmes teaches a plurality of devices in communication with a network and external device (Fig. 39; paragraph [1429]). Holmes teaches the external device may be a server wherein information in the server may be accessible by a subject’s physician or other health care professional (paragraph [1681]).  Holmes teaches that information can be downloaded from a remote server (paragraph [0262]). Holmes teaches the external device may access a memory that includes databases (paragraph [1489]). Holmes teaches communication between database server and the system (paragraph [1555]). Holmes teaches a clinical decision support system may use epidemiological models for providing decision support to one or more groups of patients (paragraphs [1644]-[1645]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Whelan to incorporate the teachings of Holmes to provide the processor further configured to execute a communication module configured to establish a communication channel between the analyzer and a backend database associated with a central server, the central server configured to aggregate and organize epidemiological data and test information from one or more additional analyzers. Doing so would allow for information to be obtained that would improve analysis of data, such as by providing decision support to patient data as taught by Holmes.

Claims 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Whelan et al. (US 20050009122 A1) in view of Emeric et al. (US 20130162981 A1) and Nazareth et al. (US 20150226752 A1).
Regarding claim 10, Whelan teaches an analyzing system (Fig. 1), comprising: 
a) a test cartridge (Figs. 1-2, elements 14 and 30) including a port (36) capable of accepting a blood sample; 
one or more test strips (32), each test strip thereof including one target capture zones (40), the target capture zone configured to bind one or more targets of the biological sample (paragraph [0030]); and
a memory device (paragraph [0019] teaches RFID device 20 has associated memory for storage of data), where
the memory device including a first batch of information selected from a group consisting of i) information for determining a development time for the one or more test strips (paragraph [0022], “optimal test incubation time”), ii) information for determining concentration of the one or more targets of the biological sample (paragraph [0023]), iii) information for interpreting assay results for the one or more targets (paragraphs [0023], [0036]), and iv) any combination thereof (paragraphs [0018], [0022], [0023], [0036]); and 
b) an analyzer (16; paragraph [0020], “detector”) including an opening (paragraph [0030] teaches “cartridge 30 is placed within the analytical test instrument (test device) 24 of the detector 16 for analysis”) configured to accept the test cartridge; 
a reader/writer device (22; paragraph [0034], “RFID reader (transceiver)”) capable of 
i) reading the first batch of information from the memory device (Fig. 4, step 104, “read RFID”),  
ii) writing a second batch of information to the memory device including an initial time stamp for the buffer-diluted plasma filtrate (paragraphs [0039]-[0040] teach the “time that the test was performed” is able to be written to the RFID device, thus the reader/writer device is capable of writing information to the RFID such as time), and 
iii) reading back the initial time stamp for the buffer-diluted plasma filtrate at least when a calculation of an elapsed time occurs (paragraphs [0007], [0022], [0041], and [0036] teach the reader/writer device is capable of reading information, such as information related to incubation time);
a processor (paragraph [0034], “processor 56”) to provide control and processing and control all aspects of the RFID data transfer during a test event (paragraph [0035]);
one or more sources of electromagnetic radiation (paragraph [0031], “diode source”) capable of exciting an reporter particle present in the target capture zone of the one or more test strips (paragraph [0031] teaches measurement systems can be used, such as fluorescent measurement systems); and 
a detector (paragraph [0034], “optical reader 54”) capable of detecting reporter particle emissions from the target capture zone (paragraph [0034] teaches the optical reader measures optical reflectance from the test strip, thus the optical reader is capable of detecting reporter particle emissions; claim 4 teaches the colorimetric bands are produced in response to a target).

While Whelan teaches the cartridge may be used for lateral-flow immunoassays or clinical chemistry rapid tests (paragraph [0028]), Whelan fails to teach the test cartridge including a microfluidic device including a filter configured to provide a buffer-diluted plasma filtrate from a feed of a buffer-diluted blood sample.
Whelan fails to teach each test strip thereof including two or more target capture zones.
While Whelan teaches that “upon completion of a test (e.g. after the test incubation period for the lateral flow immunoassay test), the test cartridge 14 is analyzed using the detector 16 to determine the test results” (paragraph [0036]), Whelan fails to explicitly teach the processor configured to execute i) a stored algorithm configured to calculate the elapsed time from a current time and the initial time stamp read back by the reader/writer device and ii) stored logic configured to ensure that the elapsed time meets or exceeds a development time for the one or more test strips before analyzing the one or more test strips.
Emeric teaches a device and method for performing optical and electrochemical assays (abstract) comprising test strips (paragraph [0068]). Emeric teaches embodiments wherein substrates may be incorporated into microfluidic structures of the device (paragraph [0110]; Figs. 14 and 17B). Emeric teaches that a filter (Fig. 14, element 450) allows the sample, e.g. plasma, to pass into the cuvette from the capillary sample distribution channel (paragraph [0097]). Emeric teaches that a lateral flow device may comprise elements that filters, for example, blood cells form a sample so that the assay proceeds with plasma (paragraph [0100]). Emeric teaches an immune-chromatographic assay cartridge (paragraph [0128]) comprising multiple labeling and chromatographic assay capture zones in parallel (paragraph [0128]). Emeric teaches that multiple labeling allows for a multiplexed assay of the same fluid sample (paragraph [0127]). 
Since Emeric teaches analytic systems comprising test strips, similar to Whelan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whelan to incorporate the teachings of Emeric to provide the test cartridge including a microfluidic device including a filter capable of providing a buffer-diluted plasma filtrate from a feed of a buffer-diluted blood sample. Doing so would utilize known techniques of filtering a sample in the art, as taught by Emeric, which would have a reasonable expectation of successfully allowing for proper filtering of a sample prior to analysis as taught by Emeric. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whelan to incorporate the teachings of Emeric to provide each test strip thereof including two or more target capture zones. Doing so would utilize well known structures of test strips, as taught by Emeric, which would have a reasonable expectation of successfully enabling multiple chemical tests to be performed on a single device using the same fluid and thus improve the efficiency and versatility of the analyzing system.
Whelan in view of Emeric fail to explicitly teach the processor configured to execute i) a stored algorithm configured to calculate the elapsed time from a current time and the initial time stamp read back by the reader/writer device and ii) stored logic configured to ensure that the elapsed time meets or exceeds a development time for the one or more test strips before analyzing the one or more test strips.
Nazareth teaches a test device for detection of an analyte (abstract) comprising a test strip (Fig. 5). Nazareth teaches that test device comprises a processor that performs the method of detecting the analyte (paragraph [0103]). Nazareth teaches that an assay result may be computed from measurements taken after a pre-determined time has elapsed (paragraph [0072]). Nazareth teaches start time may be stored in a memory for further processing (paragraph [0076]). Nazareth teaches logic, i.e. a decision node, where it is determined whether the time to take a reading has arrived, wherein the reading time may be specified in a memory (paragraph [0077]). Nazareth teaches calculating elapsed time from a stored start time and a current time (paragraph [0078] teaches that elapsed time is based on stored start time, current clock time, and duration). Nazareth teaches if the elapsed time as determined by comparing the start time with the current time exceeds the duration, the test time may have expired (paragraph [0078]). Nazareth teaches a memory wherein the memory can be separate memory or memory partitions (paragraph [0083]).
Since Nazareth teaches a test device using test strips and taking measurements after a pre-determined time has elapsed, similar to Whelan in view of Emeric, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whelan in view of Emeric to incorporate the teachings of Nazareth to provide the processor configured to execute i) a stored algorithm configured to calculate the elapsed time from a current time and the initial time stamp read back by the reader/writer device and ii) stored logic configured to ensure that the elapsed time meets or exceeds a development time for the one or more test strips before analyzing the one or more test strips. Doing so would utilize known methods of calculating elapsed time from a memory, which would have a reasonable expectation of successfully ensuring that a pre-determined time has elapsed before measurement, as taught by Nazareth, and thus would improve efficiency and automation of the analyzing system.
Note that the functional recitations that describe the port, the one or more capture zones, the memory device, the opening, the one or more sources of electromagnetic radiation, and the detector are interpreted as an intended use of the claimed system and are given patentable weight to the extent which effects the structure of the claimed system. The prior art structure is capable of performing the intended use (see MPEP 2114).
	Note that the biological sample, the one or more targets, and the reporter particle are not positively recited structurally and are interpreted as an intended use of the claimed analyzing system. 
Regarding claim 11, Whelan further teaches wherein the memory device of the test cartridge is a radio frequency identification ("RFID") tag (paragraph [0019]), 
the memory device reader of the analyzer is an RFID tag reader/writer device (paragraph [0020]), and 
the RFID tag is configured to include the first batch of information (paragraph [0019]).
Regarding claim 17, Whelan further teaches wherein the test cartridge is capable of incubating the blood sample in the test cartridge to occur outside the analyzer after an assignment of the initial time stamp, which allows multiple blood samples, each in their respective test cartridge, to incubate outside the analyzer and increase a throughput of test cartridges per analyzer in the analyzer system (paragraphs [0016], [0023] teaches the analyze is capable of having plurality of objects, which teaches the analyzer is capable of the claimed function).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Whelan in view of Emeric and Nazareth as applied to claim 10 above, and further in view of Holmes et al. (US 20140296089 A1).
Regarding claim 12, modified Whelan fail to teach the analyzing system further comprising: a system-check cartridge, where the system-check cartridge includes one or more test strips with the two or more capture zones with reporter particle concentrations ranging from a low-end standard to a high-end standard of the analyzing system's dynamic range, wherein the analyzing system is configured to ensure reporter particle emissions are present at an expected level for the target capture zones and are repeatable within an acceptable level of variance.
Holmes teaches a system for sample processing capable of performing one or more sample assays (abstract). Holmes teaches the system comprising test strips (paragraph [1034]). Homes teaches a system-check cartridge comprising controls and series of standards, which a properly calibrated system gives a known response to (paragraphs [1697] and [1699], “calibration cartridge”). Holmes teaches the system-check cartridge is to enable the quantitative assessment and adjustment of each module/detector of the device to maintain device accuracy (paragraph [1697]). Holmes teaches calibration results could be read, analyzed and based on deviations or absence thereof, a status can be determined and corrected for (paragraph [1699]). 
Since Holmes teaches a system comprising test strips for analysis, similar to Whelan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Whelan to incorporate the teachings of Holmes to provide the analyzing system further comprising: a system-check cartridge, where the system-check cartridge includes one or more test strips with the two or more capture zones with reporter particle concentrations ranging from a low-end standard to a high-end standard of the analyzing system's dynamic range, wherein the analyzing system is capable of ensuring reporter particle emissions are present at an expected level for the target capture zones and are repeatable within an acceptable level of variance. Doing so would utilize known concepts of calibration cartridges in the art, as taught by Emeric, which would have a reasonable expectation of allowing the analyzing system to be calibrated to ensure the analyzing system is properly calibrated to maintain optimal accuracy. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Whelan in view of Emeric and Nazareth as applied to claim 10 above, and further in view of Lockhead et al (US 20120071342 A1).
Regarding claim 13, Whelan further teaches wherein each test strip of the one or more test strips further includes a control target capture zone (Fig. 2, control zone 42). While Whelan teaches data including baseline correction data, calibration data, analytical instrumentation operating parameters, variable instrument control data, and cutoff data (paragraph [0023]), modified Whelan fail to teach wherein the processor is further configured to execute a stored normalization algorithm configured to divide an first reporter particle emission from the target capture zones from the reporter particle emissions from the control capture zone for each test strip, thereby removing effects from manufacturing variances in the test strips, manufacturing variances in the one or more sources of electromagnetic radiation, where the one or more sources of electromagnetic radiation are lasers, and different levels of battery power, where a time of use of the cartridge is unpredictable so the stored normalization algorithm compensates for the level of battery power at the time of use.
Lockhead teaches a rapid diagnostic system comprising a disposable cartridge and reader instrument, wherein the cartridge includes a microarray of antigens and antibody controls in a fluidic channel (abstract). Lockhead teaches software processing used to calculate results (paragraph [0163]). Lockhead teaches a normalization algorithm (paragraph [0166]; paragraph [0162] teaches results of each reaction site in the array are reported as background subtracted and normalized fluorescence signal intensity, wherein  background signal is an average of the signal on negative reference sites adjacent to the antigen site of interest) to divide an up-converting phosphor emission (“fluorescence”) from the control target capture zone (“reference sites”) from the up-converting phosphor emissions from the one or more target capture zones for each test strip (“antigen site of interest”). Lockhead teaches that normalization compensates for potential differences in coupled and collected light between different instruments or cartridges, as well as for possible changes in fluorescent conjugate solution (paragraph [0162]). 
Since Lockhead teaches a system comprising a cartridge and reader system, similar to modified Whelan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Whelan to incorporate the teachings of Lockhead to provide the processor is further configured to execute a stored normalization algorithm configured to divide an up-converting phosphor emission from the control target capture zone from the up-converting phosphor emissions from the one or more target capture zones for each test strip, thereby removing effects from manufacturing variances in the test strips, manufacturing variances in the one or more sources of electromagnetic radiation, and different levels of battery power, where a time of use of the cartridge is unpredictable so the stored normalization algorithm compensates for the level of battery power at the time of use. Doing so would utilize known methods for normalization, as taught by Lockhead, that would have a reasonable expectation of successfully compensating for potential differences in coupled and collected light between instruments or cartridges as well as possible changes in solutions (paragraph [0162]), thus improving analysis accuracy. 
While Whelan teaches colorimetric diode source (paragraph [0031]), modified Whelan fail to explicitly teach where the one or more sources of electromagnetic radiation are lasers.
Lockhead teaches the system comprising a laser to excite fluorescent labels (paragraph [0138]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Whelan to provide where the one or more sources of electromagnetic radiation are lasers. Doing so would utilize known structures of diode sources which would have a reasonable expectation of successfully producing a light for analysis. 
Note that the reporter particle are not positively recited structurally and are interpreted as an intended use of the claimed analyzing system. As discussed above, Whelan teaches one or more sources of electromagnetic radiation (paragraph [0031], “diode source”) capable of exciting an reporter particle present in the target capture zone of the one or more test strips (paragraph [0031] teaches measurement systems can be used, such as fluorescent measurement systems); and a detector (paragraph [0034], “optical reader 54”) capable of detecting reporter particle emissions from the target capture zone (paragraph [0034] teaches the optical reader measures optical reflectance from the test strip, thus the optical reader is capable of detecting reporter particle emissions; claim 4 teaches the colorimetric bands are produced in response to a target). Whelan’s electromagnetic radiation and detector is capable of performing the claimed intended use, i.e. being used with a reporter particle that is one of i) an up-converting phosphor based reporter particle and ii) a reporter particle made of europium chelate nanoparticles or any other fluorescent label that can be used to tag a reporter antibody.
If it is determined that the reporter particle is positively recited structurally, Lockhead teaches fluorescent labels to detect analytes (paragraph [0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Whelan to provide the reporter particle is one of i) an up-converting phosphor based reporter particle and ii) a reporter particle made of europium chelate nanoparticles or any other fluorescent label that can be used to tag a reporter antibody. Doing so would utilize known reporter particles in the art that would have a reasonable expectation of successfully producing a detectable signal for analysis.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Whelan in view of Emeric and Nazareth as applied to claim 10 above, and further in view of Bau et al. (US 20100035349 A1).
Regarding claim 14, modified Whelan fail to teach wherein the microfluidic device includes a mixing-reservoir layer including a mixing reservoir configured to mix the blood sample and a buffer solution to form the feed of the buffer-diluted blood sample.
Bau teaches an analysis cassette (abstract) comprising a microfluidic device (Fig. 16c) including a mixing-reservoir layer including a mixing reservoir (interpreted as the layer and space of the “mixing chamber”) capable of mixing a blood sample and a buffer solution to form the feed of the buffer-diluted blood sample.
Since Bau teaches analysis cassettes, similar to Whelan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Whelan to incorporate the teachings of Bau to provide a mixing-reservoir layer including a mixing reservoir capable of mixing the blood sample and a buffer solution to form the feed of the buffer-diluted blood sample. Doing so would utilize known structures for mixing in the art, as taught by Bau, which would have a reasonable expectation of successfully mixing solutions. 
Regarding claim 15, modified Whelan fail to teach wherein the microfluidic device further includes a filter layer including the filter and a channeled layer including a number of channels configured to channel the buffer-diluted plasma filtrate to a plasma-and-buffer loading well.
Emeric teaches embodiments wherein substrates may be incorporated into microfluidic structures of the device (paragraph [0110]; Figs. 14 and 17B). Emeric teaches that a filter (Fig. 14, element 450) allows the sample, e.g. plasma, to pass into the cuvette from the capillary sample distribution channel (paragraph [0097]). Emeric teaches that a lateral flow device may comprise elements that filters, for example, blood cells form a sample so that the assay proceeds with plasma (paragraph [0100]). Emeric teaches the microfluidic device comprises a channeled layer including a number of channels (interpreted as the layer of the holding chamber 410 in Fig. 14) capable of channeling a buffer-diluted plasma filtrate to a loading well (interpreted as capillary sample distribution port 412).
Since Emeric teaches analytic systems comprising test strips, similar to Whelan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Whelan to incorporate the teachings of Emeric to provide the microfluidic device further includes a filter layer including the filter and a channeled layer including a number of channels configured to channel the buffer-diluted plasma filtrate to a plasma-and-buffer loading well. Doing so would utilize known techniques of filtering a sample and transporting fluids in the art, as taught by Emeric, which would have a reasonable expectation of successfully allowing for proper filtering of a sample prior to analysis and transport of a sample as taught by Emeric.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Whelan in view of Emeric, Nazareth, Bau as applied to claim 15 above, and further in view of Bae et al. (US 20140065032 A1).
Regarding claim 16, modified Whelan fails to teach wherein the microfluidic device further includes a splitting layer including a number of holes configured to receive and split the buffer-diluted plasma filtrate into a number of samples equal to the number of holes.
Bae teaches a specimen analysis apparatus (abstract; Fig. 1, element 10) comprising a cartridge (100) including test strips (130). Bae teaches a splitting layer (110) including a number of holes (114) capable of receiving and splitting a fluid into a number of samples equal to the number of holes (paragraphs [0105]-[0108]). Bae teaches the holes allows multiple characteristics of a specimen to be analyzed at the same time by test strips (paragraph [0106]).
Since Bae teaches an analysis apparatus including test strips, similar to Whelan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Whelan to incorporate the teachings of Bae to provide wherein the microfluidic device further includes a splitting layer including a number of holes capable of receiving and splitting the buffer-diluted plasma filtrate into a number of samples equal to the number of holes. Doing so would utilize known structures in the art, as taught by Bae, which would have a reasonable expectation of successfully separating a sample into different parts to analyze with multiple test strips, as taught by Bae. 

Response to Arguments
Applicant’s arguments, see pages 17-25, filed 04/06/2022, with respect to the rejection(s) of claims 1-3 and 5 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Whelan et al. (US 20050009122 A1) in view of Emeric et al. (US 20130162981 A1) and Nazareth et al. (US 20150226752 A1), as delineated above.
In response to applicant's argument that “Whelan does not disclose a test cartridge with a memory that is configured to store the parameters as outlined in claim 1” (see page 21 of Remarks), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this instant case, a memory device (paragraph [0019] teaches RFID device 20 has associated memory for storage of data), where the memory device is configured to store a first batch of information selected from a group consisting of i) information for determining a development time for the one or more test strips (paragraph [0022], “optimal test incubation time”), ii) information for determining concentration of the one or more targets of the biological sample (paragraph [0023]), iii) information for interpreting assay results for the one or more targets (paragraphs [0023], [0036]), and iv) any combination thereof (paragraphs [0018], [0022], [0023], [0036]). Note that claim 1 recites the memory device storing one of the listed batch of information and is not limited to how or when information is stored. Thus, Whelan’s memory device reads on the claimed “memory device”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention (see page 25 of Remarks), it is noted that the features upon which applicant relies (i.e., “coordination of the timing”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798           

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797